DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/7/20 and 11/4/20 are being considered by the examiner.

Response to Amendment
This office action is in response to amendment filed on 2/24/22.  Claims 1-26 are currently pending.

Election/Restrictions
Applicant's election with traverse of Group I containing claims 1-7 and 21-26 in the reply filed on 2/24/22 is acknowledged.  The traversal is on the ground(s) that Inventions I, II, and III overlap in scope since they are all directed towards facilitating handover communications between a wireless device, a first base station, and a second base station, the overlapping scope between the different Inventions being apparent based on the same messages and devices being recited across all three claim sets.  This is not found persuasive because each Invention has a different mode of operation, function, or effect.  For instance, the wireless device of Invention I performs at least the distinct step of “activating, based on an overlapping condition associated with the first BWP of the first cell and the second BWP of the second cell, the second BWP of the second cell” which is not required by Inventions II or III.  The second base station of Invention II performs at least the step of “determining, by the second base station and based on a first active BWP of a first cell and the indication of the capability of the wireless device, a second BWP of a second cell” which is not required by Inventions I or III.  The first base station of Invention III performs at least the step of “sending, to the wireless device and based on the overlapping condition, one or more second messages comprising: an indication of the handover from the first cell to the second cell associated with a second base station; and an indication of the second BWP of the second cell” which is not required by Inventions I and II.  Inventions I, II, and III therefore (1) separately useable, (2) do not overlap in scope, and (3) are not obvious variants because each invention pertains to a different device that performs distinct functions or steps to perform handover. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/24/22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 21-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuang et al. (EP 3528538 A1).
Regarding claim 1, Kuang teaches a method comprising:
receiving, by a wireless device (UE) from a first base station (serving gNB), one or more first messages (RRC signaling) comprising configuration parameters of one or more bandwidth parts (configuration of a BWP) of a first cell (serving cell) associated with the first base station (UE receives configuration of a BWP of a serving cell from a serving gNB) [paragraphs 21-24];
activating a first BWP of the one or more BWPs of the first cell (UE activates BWP received in configuration to communicate with serving cell since it communicates from/to gNB via active BWPs) [paragraphs 22]
receiving, from the first base station, at least one message (handover command message) [paragraph 66] comprising:
an indication of a handover from the first cell to a second cell (target cell) associated with a second base station (target base station) (handover command message indicates handover from a source cell to a target cell) [paragraph 66]; and
an indication of a second BWP (first and second bandwidth part), as an active BWP, associated with the second cell (handover command message indicates at least a first bandwidth part and second bandwidth part configured in the target base station);
activating, based on an overlapping condition (same location) associated with the first BWP of the first cell and the second BWP of the second cell, the second BWP of the second cell (UE may be configured with plural bandwidth parts in the source and target cell which are at the same location and have a same (band-)width and/or with substantial overlap to be activated) [paragraphs 44-45, 68-69, 139, 173; Figure 2b]; and
sending, based on the overlapping condition, an indication of the handover (random access message transmissions/handover complete) of the wireless device to the second cell (mobile terminal communicates handover complete message to target base station over activated bandwidth part(s)) [paragraphs 89, 91].
Regarding claim 2, Kuang teaches the method of claim 1, wherein the first cell and the second cell are configured to operate in a same frequency band (source and target cells operate in same carrier frequency) [Figure 2b].
Regarding claim 3, Kuang teaches the method of claim 1, wherein the overlapping condition comprises the second BWP fully overlaps overlapping with the first active BWP (BWP#1 of target cell may overlap BWP#0 of source cell) [Figure 2b].
Regarding claim 4, Kuang teaches the method of claim 1, further comprising sending, to the first base station, an indication of a capability of parallel connection using a frequency band combination comprising frequencies of the first cell and the second cell (mobile terminal provides capability to communicate over at least two different bandwidth parts to source base station in order for the source base station to provide the capability information to the target base station) [paragraph 56].
Regarding claim 5, Kuang teaches the method of claim 1, further comprising deactivating, based on performing the handover, the first active BWP of the first cell (UE deactivates BWP of serving cell when it activates new BWP of target cell) [paragraphs 69-71].
Regarding claim 6, Kuang teaches the method of claim 1, wherein the activating the first BWP is based on:
receiving, from the first base station, a radio resource control (RRC) message (RRC signaling) indicating an identifier of the first BWP (UE receives configuration of a BWP via RRC signaling) [paragraph 21].
Regarding claim 7, Kuang teaches the method of claim 1, wherein a second identifier of the second BWP is a same identifier as a first identifier of the first active BWP of the first cell (source and target cells both have BWP#0 AND BWP#1 identifiers) [Figure 2b].
	Regarding claim 21, Kuang teaches the method of claim 1, wherein the overlapping condition comprises the second BWP overlapping with the first BWP (BWP#1 of target cell may overlap with BWP#1 of source cell) [Figure 2b], and wherein the method further comprises switching the wireless device to the second BWP (UE activates or switches to BWP of target cell) [paragraphs 68-69].
	Regarding claim 22, Kuang teaches the method of claim 1, wherein the overlapping condition comprises the second BWP not overlapping with the first BWP (BWP of the source and target cells may be located in different parts of the carrier frequency) [paragraph 40], and wherein the method further comprises switching the wireless device to the second BWP (UE switches to BWP of target cell when it performs handover) [paragraphs 41-42].

Allowable Subject Matter
Claims 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647